DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 December 2022 has been entered.
Response to Amendments
Receipt of Applicant’s Amendment, filed on 4 October 2022 is/are acknowledged and entered.
Response to Arguments
Claim Rejections, 35 USC 112(b): In light of the cancellation of claims 2-3, 5-12, and 14-15, the corresponding rejections are withdrawn.
Applicant’s arguments, see pages 4-6, filed 4 October 2022, with respect to the previous rejection(s) of claim(s) 1, 3-4, 6-7, 10 and 13-15,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 103”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Puglia (WO 2008/126119) in view of  Monzel (US 2011/0017345), and in further view of Monkowski (US 2009/0183548).
	Regarding Claim 1, Puglia discloses a method for controlling a modulating valve (1) during a filling operation, carried out, without interruptions of production, on a plurality of receptacles for filling them with a pourable product under pressure,
said valve (1) comprising a shutter (2 and pg 5, lines 5-6) movable along an axis for closing or opening in a variable manner an outflow passage of the valve (1) itself designed to control the filling of said receptacles with said pourable product (pg 5, lines 3-4); 
said method comprising:
measuring the flow rate of said pourable product passing through said valve (1) by means of a flowmeter (7 and page 6, lines 1-5);
measuring the position of said shutter (2) along said axis by means of a position sensor (9 and page 7, lines 1-6);
controlling said position of said shutter (item 2 and pg 2, line 19 – pg 3, line 3) as a function of a table containing at least position values (pg 3, line 20 – pg 4, line 4);
	 Further regarding Claim 1,  Puglia teaches the claimed invention, but does not specifically mention controlling said position of said shutter as a function of the desired flowrate and of a table containing flowrate values.  Moreover, Puglia does not expressly mention updating said table with flowrate and position values measured during fillings subsequent to said first filling during said filling operation.
	Monzel, however, teaches controlling said position of said shutter as a function of the desired flowrate and of a table containing flowrate values (para 10).  
	Monzel additionally teaches updating said table with flowrate and position values measured by the flowmeter (10) and the position sensor (see para 31, wherein “the current rate of flow of the liquid is predetermined as a function of the parameter values measured in parallel for the pressure and the flow in combination with the associated values from the rate value matrix, by the valve 5 taking up a position specified by the rate value matrix”) during fillings subsequent to said first filling during said filling operation (storing values in the control unit as described in paragraph 32).
	The advantages of Monzel’s teachings include the benefits associated with self-learning systems, as well as the ability to optimize the filling process for large containers in an iterative manner while avoiding pressure fluctuations or pressure surges.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Monzel’s teachings to Puglia’s disclosures by adding an iterative step within the computer program and storing the most recent values in a table in order to gain the benefits of self-learning systems as well as the advantages of fill rate optimization while avoiding pressure fluctuations and surges.
	Further regarding Claim 1,  as shown above, Puglia et al above teaches the claimed invention, to include a flowmeter, position sensor and a table with flowrate and position values measured by the flowmeter and the position sensor.  However, Puglia et al does not specifically express a method further comprising defining an initial table containing at least the flowrate and position values measured by the flowmeter and the position sensor prior to a first filling of said receptacles during said filling operation; wherein the table is defined initially by:  measuring the flowrate of said pourable product passing through said valve as a function of at least a position of said shutter prior to said first filling; and storing in said initial table the flow rate value measured in the measuring step and said at least one position of said shutter.
	Monkowski, however, teaches a method further comprising
-   defining an initial table containing at least the flowrate and position values measured by the flowmeter (Claim 1, wherein flow rate is determined though a flow controller) and the position sensor (para 113, wherein a table is generated “by carrying out a series of measurements where the valve position” is controlled) prior to a first filling of said receptacles (para 113, which describes “an initial calibration” to establish the table, per para 114) during said filling operation; wherein the table is defined initially by:
-   measuring the flowrate of said pourable product (via Claim 1 as described above) passing through said valve (808) as a function of at least a position of said shutter (the valve position is controlled as described above) prior to said first filling (para 113, “initial calibration”); and 
-  storing in said initial table (para 113-114, wherein the initial table is “established”) the flow rate value measured in the measuring step and said at least one position of said shutter (para 113, wherein said table is generated “relating pressure, temperature, drive signal for the control valve 808, and flow rate”).  
	Puglia, Monzel, and Monkowski each teach the comparison of the tracked position of a valve as a function of the measured flow rate for the purpose of modifying the flow through said valve.  The advantages of the teachings of Monkowski include full system automation, to include continuous flow rate testing during normal operation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Monkowski’s teachings to Puglia’s modified disclosures by using a method of establishing an initial table during calibration of the apparatus components as described by Puglia (noting that said table is already being updated in subsequent operations by the method of Monzel) in order to gain the advantages of full system automation, to include continuous flow rate testing during normal operation.
	Regarding Claim 4, Puglia as modified above teaches a method for controlling a modulating valve during a filling operation, wherein said measuring and storing steps are repeated for more positions of said shutter (Monzel, para 31-36, which describes an iterative process of filling based on previous fillings).
	Regarding Claim 13, Puglia as modified above teaches a method for controlling a modulating valve (5) during a filling operation, wherein: the method comprises measuring the pressure of said pourable product by means of a pressure sensor (Monzel, 9 and para 29), the table is initially defined by associating said flowrate and position values to respective pressure values in the measuring step (Monkowski, paras 113, “a table would be generated relating pressure, temperature, drive signal for the control valve 808, and flow rate”), and the table is updated by including in said table (Monzel, paras 29-32) said pressure values in the measuring step and associating step, respectively with said flowrate and position values (para 32).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753